                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


JOHN LAAKE, a/k/a Winter Laake                 )
                  Plaintiff,                   )
                                               )
v.                                             )       JUDGMENT
                                               )       5:18-cv-461-FL
LULU ENTERPRISES, INC.                         )
a/k/a Lulu Press, Inc.                         )
                       Defendant.              )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendation of the United States Magistrate Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 25, 2019, and for the reasons set forth more specifically therein, that this action is dismissed.
The plaintiff shall have and recover nothing from this action.

This Judgment Filed and Entered on April 25, 2019, and Copies To:
John Laake (via US mail) 469 Grand Ave, Auroro, IL 60506

April 25, 2019                         PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
